On Petition for Rehearing Granted
O’CONNELL, Justice.
By petition for rehearing the City of Plantation contends that our original opinion in this case “abolishes in its entirety, the franchise agreement between the City of Plantation and the Relator herein.” The Relator in its reply to the City’s petition for rehearing agrees with the City that our original opinion may be construed to abolish the said franchise in its entirety. The Relator Utility points out that in its petition for the writ of mandmus and supporting briefs it had urged only that the rate making power reserved to the City in the franchise agreement had been terminated and superseded by the adoption of F.S.Ch. 367, F.S.A.
Both parties apparently are interested in preserving intact those parts of the franchise agreement which are not in conflict with the provisions of Ch. 367. We believe that such can be done without destroying the basis for our original holding that Ch. 63-1805 does not operate to take the rate making power over the Utility from the Florida Public Utilities Commission and give it to the City. The basis for this holding in our original opinion was that the Utility was not operating in the City under an existing franchise when Ch. 63-1805 was enacted. We relied on our decision in City of Plantation v. Utilities Operating Co., Inc., Fla.1963, 156 So.2d 842, for that conclusion.
The parties now urge that the last cited case did not hold that the franchise agreement had been terminated or preempted in toto, but only that the power of the City to make rates had been preempted.
We have concluded that we painted with too broad a brush in our original opinion and that it is possible to hold as we do that, except as it conflicts with Ch. 367, the franchise agreement is still in force between the City and the Utility. However, we adhere to our original holding that the Utility was not operating under said franchise at the time of passage of Ch. 63-1805, but rather was operating under the authority granted by the Commission pursuant to ch. 367.
Accordingly, on rehearing granted, our original opinion is modified to the extent *230that those parts of the franchise agreement between the City and the Utility not in conflict with F.S.Ch. 367, F.S.A. are held not to be disturbed, but Ch. 63-1805 is held inapplicable to the City.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, CALDWELL and HOBSON (Retired), JJ., concur.